Citation Nr: 1226692	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  09-46 914A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for right carpal tunnel syndrome.

2. Entitlement to service connection for left carpal tunnel syndrome.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1976 to October 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

In June 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the Veteran's file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for right and left wrists disabilities. 

The service treatment records show that the Veteran was treated for bilateral wrist pain and symptoms of numbness and tingling particularly in the left upper extremity.  Since service, the Veteran has been treated for the same symptoms and possible carpal tunnel syndrome.  '

On VA examination in October 2007, nerve testing was not done.  The VA examiner noted that nerve testing had been done outside of VA and that the results were needed. 

As the evidence of record is insufficient to decide the claims, further development under the duty to assist is needed. 



Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran either to submit or to authorize VA to obtain on her behalf the private medical records, including any electrodiagnostic testing, pertaining to the right and left wrists disabilities.

2.  Afford the Veteran a VA examination, including NCV/EMG testing, to determine: 

a).  Whether the Veteran has carpal tunnel syndrome or other neurological disability of the wrists, and, if so, 

b).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability approximately 50 percent), or less likely than not (probability less than 50 percent) that any current disability of the wrists represent a progression of the symptoms in service or a new and separate condition. 

c).  Alternatively, the VA examiner is asked to address whether the current findings are caused by or aggravated by the service-connected left shoulder disability. 

In this context, the term "aggravation" means a permanent increase in severity, that is, an irreversible worsening of any wrist disability beyond the natural or expected clinical course due to the service-connected left shoulder disability as contrasted to temporary or intermittent flare-ups of symptoms. 




3.  On completion of the foregoing, the claims should be adjudicated.  If any benefit sought is denied, then provide the Veteran and her representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


